DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, line 6: “the key validation” should read –the key validation request–. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,833,849 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘849 patent anticipate the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murao (US 2013/0326633 A1) in view of Gantman et al. (US 2006/0236098 A1 and Gantman hereinafter).
As to claim 1, Murao discloses a system and method for long-term signature, the system and method having: 
a provisioning device (0049, lines 2-4; 0133, lines 1-5; Figure 1); and
one or more non-transitory computer-readable mediums accessible to one or more processors, and storing instructions which, when executed by the one or more processors, cause the system to (0020, lines 1-3):
send a key validation request for the key, from the secure terminal to the provisioning device (0133, lines 1-5); 
receive the key validation request, at the provisioning device (0134, lines 1-4); 
parse the key validation request on the provisioning device (0134, lines 1-4); 
generate, on the provisioning device and in response to receiving the key validation request, both a key validation and a trusted time stamp, wherein the trusted time stamp is provided by a trusted time source on the provisioning device (0134, lines 1-5; 0140, lines 1-4); 
send, from the provisioning device, the key validation and the trusted time stamp to the secure terminal (0142, lines 1-7; 0145, lines 1-4); 
receive the key validation and the trusted time stamp, at the secure terminal (0145, lines 1-7);
verify the key validation at the secure terminal; 
as a result of the verification:
(i) set a clock on the secure terminal using the trusted time stamp (0149, lines 1-6; 0150, lines 3-8; 0152, lines 1-2); 
(ii) store the key validation on the secure terminal (0145, lines 1-4; 0147, lines 1-2). 
Murao fails to specifically disclose:
generate a key on the secure terminal. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Murao, as taught by Gantman.
Gantman discloses a system and method for multisigning, the system and method having:
generate a key on the secure terminal (0045, lines 1-2). 
Given the teaching of Gantman, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Murao with the teachings of Gantman by generating a key. Gantman recites motivation by disclosing that keys can be used for verification purposes and stored in certificates, therefore providing security (0045, lines 5-9). It is obvious that the teachings of Gantman would have improved the teachings of Murao by generating a key in order to provide security. 

As to claim 11, Murao discloses:
send a key validation request for the key, from the secure terminal to a provisioning device (0133, lines 1-5); 
receive the key validation request, at the provisioning device (0134, lines 1-4); 
parse the key validation request on the provisioning device (0134, lines 1-4); 
generate, on the provisioning device: (i) a key validation; and (ii) a trusted time stamp attached to the key validation, wherein the trusted time stamp is provided by a trusted time source on the provisioning device (0134, lines 1-5; 0142, lines 1-7); 
send, from the provisioning device, the key validation and the trusted time stamp to the secure terminal (0142, lines 1-7; 0145, lines 1-4); 
receive the key validation and the trusted time stamp, at the secure terminal (0145, lines 1-7); 
verify the key validation at the secure terminal (0091, lines 1-5);
as a result of the verification:
(i) set a clock on the secure terminal using the trusted time stamp (0149, lines 1-6; 0150, lines 3-8; 0152, lines 1-2); 
(ii) store the key validation on the secure terminal (0145, lines 1-4; 0147, lines 1-2). 
Murao fails to specifically disclose:
generate a key on the secure terminal.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Murao, as taught by Gantman.
Gantman discloses a system and method for multisigning, the system and method having:
generate a key on the secure terminal (0045, lines 1-2). 
Given the teaching of Gantman, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Murao with the teachings of Gantman by generating a key. Please refer to the motivation recited above with respect to claim 1 as to why it is obvious to apply the teachings of Gantman to the teachings of Murao.

As to claim 16, Murao discloses:
a provisioning device connected to the secure terminal by a connection;  (0049, lines 2-4; Figure 1); 
send a key validation request for the key to the provisioning device using the connection (0133, lines 1-5); 
receive a trusted time stamp from the provisioning device; receive and parse a key validation from the provisioning device (0145, lines 1-7); 
store the key validation from the provisioning device (0145, lines 1-4; 0147, lines 1-2); 
one or more provisioning device processors on the provisioning device that: receive and parse the key validation request (0134, lines 1-4); 
generate the trusted time stamp in response to the key validation request (0134, lines 1-5; 0140, lines 1-4); 
a clock on the secure terminal that is set using the trusted time stamp (0149, lines 1-6; 0150, lines 3-8; 0152, lines 1-2); 
wherein the one or more provisioning device processors further: (i) generate the key validation in response to the key validation request; and (ii) subsequently send the trusted time stamp and key validation to the secure terminal using the connection (0134, lines 1-5; 0142, lines 1-7; 0145, lines 1-4);
wherein the secure terminal verifies the key validation, and the clock on the secure terminal is set using the trusted time stamp when the key validation is verified (0091, lines 1-5; 0149, lines 1-6; 0150, lines 3-8; 0152, lines 1-2).
Murao fails to specifically disclose:
one or more secure terminal processors on the secure terminal that: generate a key.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Murao, as taught by Gantman.
Gantman discloses a system and method for multisigning, the system and method having:
one or more secure terminal processors on the secure terminal that: generate a key (0045, lines 1-2). 
Given the teaching of Gantman, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Murao with the teachings of Gantman by generating a key. Please refer to the motivation recited above with respect to claim 1 as to why it is obvious to apply the teachings of Gantman to the teachings of Murao.

As to claims 2 and 17, Murao discloses:
the provisioning device generates the key validation using a secure cryptographic element (0134, lines 1-5); and
the trusted time stamp is attached to the key validation (0142, lines 1-7).

As to claims 3, 12, and 18, Murao discloses:
the trusted time stamp is used by the secure cryptographic element to generate the key validation (0142, lines 1-7).

As to claim 4, Murao discloses:
the key validation request is a certificate signing request (0133, lines 1-5; 0134, lines 1-4); 
the key validation is a signed certificate (0134, lines 1-5). 
Murao fails to specifically disclose:
the signed certificate includes a certificate validity start time field; 
the trusted time stamp is used to set the certificate validity start time. 
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Murao, as taught by Gantman.
Gantman discloses:
the signed certificate includes a certificate validity start time field (0052, lines 2-7); 
the trusted time stamp is used to set the certificate validity start time (0052, lines 2-7). 
Given the teaching of Gantman, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Murao with the teachings of Gantman by setting a certificate validity start time. Please refer to the motivation recited above with respect to claim 1 as to why it is obvious to apply the teachings of Gantman to the teachings of Murao.

As to claims 5 and 13, Murao discloses:
the key is an asymmetric key pair (0031, lines 1-7); 
the asymmetric key pair includes a public key and a private key (i.e. secret key) (0031, lines 1-7); 
the key validation request is a certificate signing request (0133, lines 1-5; 0134, lines 1-4); 
the key validation is a signed certificate for the public key (0134, lines 1-5). 
Murao fails to specifically disclose:
the certificate signing request includes the public key; 
the key validation request is sent from a certificate signing request generator.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Murao, as taught by Gantman.
Gantman discloses:
the certificate signing request includes the public key (0046, lines 1-6); 
the key validation request is sent from a certificate signing request generator (0046, lines 1-6).
Given the teaching of Gantman, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Murao with the teachings of Gantman by using a certificate signing request with a public key. Please refer to the motivation recited above with respect to claim 1 as to why it is obvious to apply the teachings of Gantman to the teachings of Murao.

As to claims 6 and 14, Murao discloses:
the sending of the key validation request is conducted by a certificate signing request generator (0133, lines 1-5); 
the receiving of the key validation request is conducted by a certificate signing request parser (0134, lines 1-5);
the parsing of the key validation request is conducted by the certificate signing request parser (0134, lines 1-5); 
the sending of the key validation and the trusted time stamp is conducted by a secure cryptographic element (0145, lines 1-4); 
the receiving of the key validation and trusted time stamp at the secure terminal is conducted by a certificate parser (0145, lines 1-4; 0147, lines 1-2); 
the setting of the clock on the secure terminal is conducted by the certificate parser (0149, lines 1-6; 0150, lines 3-8; 0152, lines 1-2); 
the storing of the key validation on the secure terminal is conducted by the key storage module (0145, lines 1-4; 0147, lines 1-2). 
Murao fails to specifically disclose:
the generating of the key is conducted by a key storage module.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Murao, as taught by Gantman.
Gantman discloses:
the generating of the key is conducted by a key storage module (0045, lines 1-2).
Given the teaching of Gantman, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Murao with the teachings of Gantman by generating the key by a key storage module. Please refer to the motivation recited above with respect to claim 1 as to why it is obvious to apply the teachings of Gantman to the teachings of Murao.
As to claim 19, Murao discloses:
the key validation request is a certificate signing request (0133, lines 1-5; 0134, lines 1-4);
the key validation is a signed certificate (0134, lines 1-5); and
the provisioning device contains a secure cryptographic element for parsing the certificate signing request and generating the signed certificate (0133, lines 1-5; 0134, lines 1-5).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murao in view of Gantman as applied to claims 1 and 15 above, and further in view of Doliwa (US 2019/0052464 A1).
As to claims 7 and 15, Murao discloses:
the key validation request is a certificate signing request (0133, lines 1-5; 0134, lines 1-4); 
the key validation is a signed certificate (0134, lines 1-5).
Murao in view of Gantman fails to specifically disclose:
the certificate signing request is generated using a unique identification number of the secure terminal. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Murao in view of Gantman, as taught by Doliwa.
Doliwa discloses a system and method for generating a public/private key pair and public key certificate for an internet of things device, the system and method having:
the certificate signing request is generated using a unique identification number of the secure terminal (0013, lines 9-11). 
Given the teaching of Doliwa, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Murao in view of Gantman with the teachings of Doliwa by generating a certificate signing request using a unique identification number of a terminal. Doliwa recites motivation by disclosing that using the unique identification number of a terminal for generating a certificate signing request allows for the verification of the unique identification number and the particular terminal, thus providing security (0013, lines 1-20). It is obvious that the teachings of Doliwa would have improved the teachings of Murao in view of Gantman by using a unique identification number of a terminal to generate a certificate signing request in order to allow for verification and provide security.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murray et al. (US Patent 10,326,797 B1) discloses a system and method for provisioning a secure connection using a pre-shared key.
Teppler (US 2006/0080536 A1) discloses a system and method for distributing trusted time.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431